DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on line 7, “its” is unclear and the recitation is unclear as to what is “sealed at its top, and is in fluid…”.  On line 13, “it” is unclear.  In claim 3, “said top” and “the top” lack clear antecedent basis and are unclear.  In claim 4, “said top” and “the side” lack clear antecedent basis and are unclear.  In claim 8, on line 1, “its” is unclear.  In claim 11, “said rods” lack antecedent basis.  In claim 12, it is unclear if the secondary airflow slot relates to the ones of claim 1.  In claim 14, on line 8, “its” is unclear as well as the recitation that follows as explained above.  On line 11, “said top” lack clear antecedent basis.  On line 14, “their” is unclear.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a particle concentrator as found in claim 1 including a hollow outer hub, having a top and bottom and bottom wall, and a side wall defining a plurality of sampled airflow inlet slots; along with an inner hub, placed in said outer hub and having a hollow interior, and which for each one of said sampled airflow inlet slots, supports a corresponding blade, each blade defining a secondary airflow slot that is aligned to a corresponding sampled airflow inlet slot, is sealed at its top, and is in fluid communication with said hollow interior of said inner hub, and wherein each adjacent two blades define a space between blades...
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on PTO-892 show the state of the art concentrators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NF
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2855         


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855